Citation Nr: 1106337	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
August 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks an initial compensable rating for a bilateral 
hearing loss disability.

The Veteran received a private audiological test by Dr. A. M. in 
January 2006 and a VA audiological examination in October 2006.  
The Veteran asserts that his bilateral hearing loss disability 
has worsened.

As there is a suggestion of a material change in the disability, 
the Board determines that there is a need to verify the current 
severity of the bilateral hearing loss disability, and a 
reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological 
examination to determine the current level 
of impairment of the bilateral hearing 
loss disability.


2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



